Citation Nr: 0829016	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-19 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for Meniere's disease on a 
direct basis, or as secondary to service-connected bilateral 
hearing loss and tinnitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 







INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971. 

This matter comes to the Board of Veterans'Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the above claim. 

When this matter was previously before the Board in June 
2007, it was remanded for further development.

In September 2007, the veteran was provided with a VA 
psychiatric examination regarding his post-traumatic stress 
disorder (PTSD).  The examiner reported that the veteran's 
PTSD symptoms appeared to have gotten worse and provided the 
opinion that the veteran qualified for an increased rating.  
This matter is referred to the RO for appropriate action.

FINDING OF FACT

The medical evidence shows that the veteran's Meniere's 
disease was not present in service, or for many years 
thereafter, and is not related to service or to an incident 
of service origin, including his service-connected hearing 
loss and/or tinnitus.


CONCLUSION OF LAW

The criteria for service connection for Meniere's disease 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§  3.303, 3.310 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in February 2004 
informed the veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the veteran's claims for service connection for Meniere's 
disease, no disability rating or effective date can be 
assigned, so there can be no possibility of prejudice to the 
veteran under the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
There is no indication from the claims file that the veteran 
sought private treatment for his Meniere's disease, and 
accordingly, no such records could be obtained.  

In December 2007, the veteran was afforded a VA examination.  
In this regard, the Board acknowledges that its June 2007 
remand instructed that a VA examiner provide an opinion as to 
whether his service-connected hearing loss and tinnitus 
either caused or aggravated his Meniere's disease.  The 
December 2007 VA examiner essentially stated that the 
veteran's Meniere's disease was not related to service.  
Therefore, the Board finds that VA has substantially complied 
with the June 2007 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); see also 
D'Aries v. Peake, 22 Vet.App. 97, 106 (2008) (holding a 
medical opinion substantially compliant where "the Board 
recognized the deviation from its request, thoroughly 
analyzed the medical opinion provided, and provided 
sufficient reasons for its reliance thereon").

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



II.  Factual Background 

The relevant medical evidence before the Board includes the 
veteran's service medical records, a VA examination report 
from December 2007, VA treatment dating from August 1998, and 
a September 2007 statement from the veteran's mother.  

The service medical records are devoid of any complaints of, 
or treatment for, Meniere's disease.  Additionally, on his 
December 1971 separation examination, the veteran 
specifically denied having dizziness, ear problems, or motion 
sickness.  

Post-service, the veteran began treatment for hearing loss 
and tinnitus in March 1999, when he complained of hearing 
loss, periodic ringing in his right ear, and imbalance; 
significantly, he stated that he did not have vertigo at that 
time.  The veteran also underwent VA examinations in June 
1999 and April 2004 regarding his hearing loss and tinnitus; 
while the veteran described his Meniere's symptoms during the 
April 2004 examination, he made no mention of such 
symptomatology during his June 1999 examination.  

The veteran did not seek VA treatment specifically for his 
Meniere's symptoms until August 2003, more than 30 years 
after separation, when he complained of severe vertigo with 
associated sweating and nausea, increased right ear tinnitus, 
and hearing loss, which was worse in the right ear.  The 
veteran was diagnosed with Meniere's disease in January 2004 
by a VA doctor and has continued to receive VA treatment for 
this condition, including a January 2004 gyntamycin ablation 
of the right ear labyrinth and taking Meclizin.  

In June 2007, the Board requested a VA medical opinion 
regarding the etiology of the veteran's Meniere's disease.  A 
VA examiner reviewed the claims file in December 2007 and 
reported that letters and notes in the file showed that the 
veteran had a constellation of symptoms consistent with 
Meniere's disease.  The examiner noted that although the 
veteran stated that his Meniere's symptoms began during 
service, he did not seek treatment until 2003.  The examiner 
provided the opinion that it was less likely than not that 
the veteran's Meniere's disease was caused by, or a result 
of, his service-connected hearing loss or noise exposure 
during service.  

Finally, in a September 2007 statement, the veteran's mother 
reported that the veteran had complained about his right ear, 
feelings of dizziness, and vomiting since he returned from 
military service.  She also reported that he walked as though 
he had been drinking and required much medical help.  

II.  Service Connection

The veteran contends that his Meniere's syndrome, which was 
first diagnosed in December 2003, was either incurred in 
service due to noise exposure, or was caused by, or is 
related to, his service-connected hearing loss and/or 
tinnitus.  In his statements, the veteran reported that he 
began experiencing symptoms of Meniere's disease during 
service, including dizziness, ear pressure, nausea, vomiting, 
and a spinning sensation.  

Service connection may be established where a particular 
injury or disease resulting in disability was incurred in the 
line of duty in active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In regard to service connection on a direct basis, although 
the Board concedes that the veteran has Meniere's disease, 
there is no competent medical evidence in his claims file 
indicating that this condition began in, or was caused by, 
his time in service.  

Further, although the veteran and his mother have stated that 
his symptoms of Meniere's began during service and that he 
has experienced a continuity of symptomatology since service, 
the Board does not find these statements credible.  
Specifically, the veteran's service medical records make no 
mention of symptoms of Meniere's disease, including ear 
pressure or dizziness/vertigo.  On his separation examination 
in December 1971, the veteran specifically denied having 
dizziness, ear problems, or motion sickness.  The veteran's 
contentions of having such symptoms since service are 
outweighed by the contemporaneous medical evidence.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The lack of any documented 
treatment for dizziness or ear problems for almost 30 years 
after the separation from active service also preponderates 
against a finding that he had such symptoms during service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the veteran contends that his Meniere's disease is 
related to service, he has submitted no competent medical 
evidence or opinion to corroborate this contention.  See 38 
C.F.R. § 3.159(a)(1) (2007) (defining competent medical 
evidence).  The veteran's opinion is insufficient to provide 
the requisite nexus between his Meniere's disease and his 
time in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Further, at no point during his VA treatment 
has a medical opinion linked the onset of his Meniere's 
disease to his time in service; rather, the December 2007 VA 
examiner specifically provided the opinion that the veteran's 
Meniere's was less likely than not related to noise exposure 
during service.  

Because no evidence of record shows the onset of Meniere's 
disease, or its corresponding symptoms such as dizziness or 
vertigo, during service, and there is no competent evidence 
that the veteran's currently diagnosed Meniere's disease is 
related to his service, service connection for this condition 
on a direct basis is denied.  The preponderance of the 
evidence is against the claim.

Service connection may also be granted on a secondary basis, 
for a disability that is proximately due to, or the result 
of, an established service-connected disorder.  38 C.F.R. § 
3.310 (2007).  

Service connection is in effect for the veteran's hearing 
loss and tinnitus.  However, despite his contention that his 
hearing loss and/or tinnitus caused his Meniere's disease, 
there is no competent medical evidence showing such a causal 
relationship.  The veteran's VA treating doctors have not 
provided an opinion as to the etiology of the veteran's 
Meniere's disease.  Moreover, after a thorough review of the 
veteran's claims file, the December 2007 VA examiner stated 
that it was less likely than not that the veteran's Meniere's 
disease was caused by, or a result of, his service-connected 
hearing loss.  

Although the Board does not question the sincerity of the 
veteran's conviction that his service-connected hearing loss 
and tinnitus caused his Meniere's disease, as a lay person, 
he is not competent to establish a medical etiology merely by 
his own assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (2006) (Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements, or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Because he is not professionally 
qualified to suggest a possible medical etiology, and since 
the preponderance of the medical evidence shows that the 
veteran's Meniere's disease was not caused by his hearing 
loss and tinnitus, service connection for this condition on a 
secondary basis must be denied.  

For the reasons and bases provided above, the preponderance 
of the evidence in this case is against the veteran's claim 
for service connection for Meniere's disease on a direct 
basis, or as secondary to his service-connected hearing loss 
and/or tinnitus.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  The evidence in this case is not so evenly 
balanced so as to allow for application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).  Accordingly, the veteran's claim 
for service connection for Meniere's disease is denied.  


ORDER

Service connection for a Meniere's disease is denied.  



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


